Citation Nr: 0934825	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  09-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at Lakeland Regional Medical Center from March 22, 
2008 to April 11, 2008. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 administrative decision by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida which denied entitlement to the benefit 
currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
at the time of the hospitalization in question.

2.  The Veteran received private hospital evaluation and 
treatment for a number of conditions, primarily to include 
spinal canal and neural foraminal stenosis, paralysis, and a 
movement disorder with uncontrolled tremors from March 17, 
2008 to April 11, 2008, after which time he received 
continuing care in a VA facility.  

3.  The VAMC in Tampa, Florida approved payment or 
reimbursement of expenses at the treating private hospital 
for the period from March 17, 2008 to March 21, 2008. 

4.  The record reflects that the Veteran was not able to be 
safely transferred to a VA facility, or such facility was not 
capable of accepting such transfer for continued treatment, 
prior to April 11, 2008.  




CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical expenses incurred at Lakeland Regional 
Medical Center from March 22, 2008 to April 11, 2008 have 
been met.  38 U.S.C.A. §§ 503, 1703, 1725, 1728, 1750, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.120, 17.121, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist the Veteran under 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2008).  As 
will be discussed below, the Board finds that a full grant of 
the benefit sought is warranted; therefore, further 
discussion of whether VA met these duties is not needed as no 
prejudice can flow to the Veteran from any notice or 
assistance error.  

Payment or Reimbursement for Medical Treatment in a Non-VA 
Facility

Medical expenses incurred by veterans at private facilities, 
and not previously authorized by VA, are to be paid or 
reimbursed by VA in certain limited situations where 
particular statutorily-mandated requirements are met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2009).  

Under 38 U.S.C.A. § 1728, the law provides payment or 
reimbursement for treatment for a service-connected 
disability; a disability either associated with, or 
aggravating, a service-connected disability; a total 
disability permanent in nature, resulting from a service-
connected disability; or for illness or injury resulting from 
participation in a VA vocational rehabilitation program.  As 
service connection is not in effect for any disability, and 
the Veteran did not participate in a VA vocational 
rehabilitation program at or near the time of his 
hospitalization, 38 U.S.C.A. § 1728 is inapplicable in the 
instant case.  
However, 38 U.S.C.A. § 1725 is applicable here.  This 
provision was enacted as part of the Veterans Millennium 
Health Care and Benefits Act which provided general authority 
for reimbursement of the reasonable value of emergency 
treatment furnished in a non-VA facility to those Veterans 
who are active VA healthcare participants and who are 
personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556 (effective May 29, 2000); see also 38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1000-1008 (2008).  To be entitled to payment 
for emergency care under these provisions, all of the 
following conditions must be satisfied: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002. 

Additionally, the recent Veterans' Mental Health and Other 
Care Improvements Act of 2008 amended portions of § 1725 to 
make mandatory (as opposed to discretionary) the 
reimbursement of the reasonable value of emergency treatment 
furnished by a non-VA facility if all of the pertinent 
criteria outlined above are otherwise satisfied.  See Pub. L. 
No. 110-387, § 402, 122 Stat. 4110 (2008).  

Particularly important in the instant case, this amendment 
also added a provision essentially expanding the definition 
of "emergency treatment" to include treatment rendered 
until such time as a veteran can be transferred safely to a 
VA facility or other Federal facility and such facility is 
capable of accepting such transfer.  Under the expanded 
definition, emergency treatment also includes treatment 
provided until such time as a VA facility or other Federal 
facility accepts transfer if: (1) at the time the Veteran 
could have been transferred safely to a VA facility or other 
Federal facility, no such facility agreed to accept such 
transfer; and (2) the treating hospital made and documented 
reasonable attempts to transfer the Veteran to a VA facility 
or other Federal facility.  38 U.S.C.A. § 1725(f) (West Supp. 
2009).  

This Veteran's application for payment or reimbursement of 
medical expenses was previously denied solely on the basis 
that emergency treatment, by regulation, was limited to the 
time period from the beginning of the initial evaluation 
treatment until the time at which a veteran could be safely 
discharged or transferred to a VA facility.  

The fact that this Veteran, and the care that he received, 
met the remaining criteria outlined above is uncontested.  
Thus, the issue at hand is whether the fact that the 
Veteran's medical condition stabilized prior to the date that 
he was transferred is a bar to payment or reimbursement of 
medical expenses after the date of stabilization.  38 C.F.R. 
§ 17.1002(d) (2008).  The Board finds that medical 
stabilization is not a bar to entitlement where the VA 
facility in question could not accept transfer at the time 
that stabilization occurred. 

In this case, the evidence suggests that the Veteran was 
stabilized to the point of being safe to transfer to a VA 
facility no later than March 26, 2008.  See Private hospital 
progress record (stating discussed with Dr. S, okay from his 
viewpoint for transfer to VA).  However, the evidence also 
reflects that a bed was not available at an appropriate VA 
facility, or the VA facility in question was otherwise 
incapable of accepting transfer of this Veteran, prior to 
April 11, 2008.  See Private treatment record (recording 
repeated notations that transfer would occur when VA bed 
available);  see also Private transfer summary, signed March 
26, 2008 (stating "At this point I'll be putting an order 
for transfer of the patient to the Veterans Administration 
[sic] Hospital when a bed is available.")  

By the contemporaneous notations made in the Veteran's 
private medical records, the Board finds it apparent that the 
Veteran was medically determined to be stabilized for 
transfer by the end of March, but that the transfer was 
delayed until April 11 because there was no available bed at 
the VA facility to which the transfer could take place.  





(CONTINUED ON NEXT PAGE)
Therefore, based upon the recent liberalizing changes to the 
law encompassed in the Veterans' Mental Health and Other Care 
Improvements Act of 2008, the treatment provided for this 
Veteran at Lakeland Regional Medical Center from March 22, 
2008 to April 11, 2008 is within the VA definition of 
emergency treatment, as it was rendered until the Veteran 
could be safely transferred to a VA facility capable of 
accepting transfer for this Veteran's continued medical 
treatment.  As such, payment or reimbursement of medical 
expenses from March 22, 2008 to April 11, 2008 is warranted. 


ORDER

Entitlement to payment or reimbursement of medical expenses 
incurred at Lakeland Regional Medical Center from March 22, 
2008 to April 11, 2008 is granted.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


